DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.IT102016000117937, filed on 22 November 2016.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “inner surface” (501) on p16 L2 for Fig 1-9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puppi (WO2016067192).
	Regarding claim 1, Puppi discloses a method for applying noise-reducing elements to a tyre for vehicle wheels, comprising:
arranging a plurality of noise-reducing elements (“noise-reducing elements” (100)) on a feeding belt (“feeding belt” (30)) movable along a predetermined feeding direction (p23 L21-p24 L1);
aligning at least two of said noise-reducing elements along said feeding direction (p24 L10-11);
bringing said at least two noise reducing elements into mutual contact along said feeding direction (Fig 2, p24L10-14);
transferring said at least two noise-reducing elements from said feeding belt on a service plane (top of “first conveyor belt” (10)) arranged downstream of said feeding belt along said feeding direction (Fig 1-2) and having, on an upper surface thereof, a continuous film (“continuous film” (50)) which supports a layer of adhesive material (“adhesive material” (50a));
applying said layer of adhesive material onto a lower surface of each of said at least two noise-reducing elements taking it from said continuous film (p24 L18-25);

position one by one said at least two noise-reducing elements on a radially inner surface of a tyre (p26 L9-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Puppi (WO2016067192) in view of Marchini (WO2017109607).
	Regarding claim 2, Puppi discloses all limitations of claim 1 as set forth above. However, Puppi does not explicitly disclose that the arranging of said plurality of noise-reducing elements on said feeding belt comprises positioning said noise-reducing elements in succession on a loading belt arranged upstream of said feeding belt along said feeding direction.
	Within the same art, Marchini teaches a method of conveying tire components to be placed on the inside of a tire. In particular, Marchini teaches that the use of a loading belt (“first conveyor” (29)) where noise-reducing elements (“noise reducer element” (12)) can be arranged prior to feeding them in succession to a feed belt (such as “fifth conveyor” (67)). One benefit to using the fifth conveyor is increasing the productivity of a manufacturing line by reducing standstill and preventing damage to the tire components (p7 L4-10).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the first conveyor of Marchini with Puppi. One would have been motivated to do so to increase manufacturing line productivity. 
	Regarding claim 3, modified Puppi teaches all limitations of claim 2 as set forth above. While modified Puppi does not explicitly teach that during or after positioning said noise-reducing elements on said loading belt and before aligning said at least two noise-reducing elements to move said loading belt along said feeding direction, while keeping said feeding belt stationary, until an end portion of a first noise-reducing element of said at least two noise-reducing elements is arranged above said feeding belt; and then move said loading belt and said feeding belt in synchrony along said feeding direction until said first noise-reducing element is entirely arranged above said feeding belt, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to only run the feeding belt once the noise-reduce element is in a position to be affected by it. One would be motivated to do so to decrease energy consumption, as it would be inefficient to run the feeding belt while it doesn’t transport anything. Additionally, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to run two conveyor belts in synchronicity when transporting materials from one to another. One would have been motivated to do so to avoid damaging the surface of the material and ensure a smooth transfer.
	Regarding claim 4, modified Puppi teaches all limitations of claim 3 as set forth above. While Puppi teaches the use of a reference wall parallel to the feeding direction to align at least two noise-reducing elements (“guide rail” (11), Fig 3), Puppi does not explicitly teach that the noise-reducing elements are pushed in abutment against the reference wall. However, it is well known that objects on a conveyor belt can be pushed into abutment with a reference wall to align them. For example, Marchini teaches the use of a pusher (57) to align multiple objects (“noise reducer element” (12)) against a reference wall (“vertical abutment surface” (54)). One benefit to having the noise reducer elements pushed against the wall with a pusher is the ability to easily adjust the pusher’s stroke to adapt to different noise reducer element sizes (p11 L25-27), making the process adaptable to a wider range of working conditions. It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the pusher of Marchini with Puppi. One would have been motivated to do so to work on a wider range of materials.

	Regarding claim 6, modified Puppi teaches all limitations of claim 5 as set forth above. Additionally, both Puppi (Fig 2-3) and Marchini (p25 L6-8) teach that the at least two noise-reducing elements are brought into mutual contact while they are kept aligned along said feeding direction.
	Regarding claim 7, modified Puppi teaches all limitations of claim 6 as set forth above. Additionally, both Puppi (Fig 2-3) and Marchini (p25 L6-8) teach that the step of bringing said at least two noise-reducing elements into mutual contact comprises pushing a first noise-reducing element of said at least two noise-reducing elements against a second noise-reducing element of said at least two noise-reducing elements, said second noise-reducing element being arranged on said feeding belt downstream of said first noise-reducing element.
	Regarding claim 8, modified Puppi teaches all limitations of claim 7 as set forth above. Additionally, both Puppi (p15 L20-25) and Marchini (p7 L18-22) teach that the at least two noise-reducing elements have a predetermined length. While Puppi teaches that the noise-reducing elements can be pushed against each other in a feeding direction (Fig 1), Marchini further teaches that this pushing along the feeding direction is done through a second pushing element (“a device”, p25 L6-8). Although Marchini does not explicitly teach that the second pushing element pushes with a pre-determined stroke defined as a function of the length of said at least two noise-reducing elements, a person of ordinary skill at the earliest effective priority date of the instant application would understand Marchini’s teaching of a predetermined stroke based on the dimensions of the noise-reducing element 
	Regarding claim 9, modified Puppi teaches all limitations of claim 8 as set forth above. Additionally, Puppi teaches that the first noise-reducing element is pushed against said second noise-reducing element after said second noise-reducing element has been aligned and brought into direct or indirect contact with a third noise-reducing element at least partially arranged on said service plane (Fig 2).
	Regarding claim 10, modified Puppi teaches all limitations of claim 9 as set forth above. Additionally, Puppi teaches that the second noise-reducing element is aligned and brought into contact with said third noise-reducing element directly or indirectly through interposition of one or more further noise-reducing eleements previously aligned and brought into mutual contact along said feeding direction (Fig 2).
	Regarding claim 11, modified Puppi teaches all limitations of claim 10 as set forth above. While modified Puppi does not explicitly teach that the transferring of said at least two noise-reducing elements from said feeding belt on said service plane comprises moving said feeding belt and said continuous film in synchrony along said feeding direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to run two conveyor belts at similar speeds when transporting materials from one to another. One would have been motivated to do so to avoid damaging the surface of the material and ensure a smooth transfer.
	Regarding claim 12, modified Puppi teaches all limitations of claim 11 as set forth above. Additionally, Puppi teaches that the step of applying said layer of adhesive material comprises pressing said at least two noise-reducing elements against the upper surface of said service plane (p7 L29-p8 L1, p20 L20-31).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Puppi (WO2016067192) and Marchini (WO2017109607) in view of Jones (US5092451).
	Regarding claim 13, modified Puppi teaches all limitations of claim 12 as set forth above. Additionally, Puppi teaches that the step of transferring one by one said at least two noise-reducing elements from said service plane to said conveyor belt comprises of moving said continuous film and said conveyor belt in synchrony along said feeding direction until said first noise-reducing element is at least partially arranged above said conveyor belt (p24 L28-p25 L2). While modified Puppi does not explicitly teach that the step of moving the continuous film is followed by the step of moving said conveyor belt along said feeding direction while keeping said continuous film stationary, it is well known in the art of conveyors that such a step could be performed. For example, Jones, which teaches the transfer of objects (“articles”) between conveyors (“first conveyor” (3) and “second conveyor” (4)), teaches stopping the first conveyor (3) once an article from a group of articles is partially arranged above the second conveyor that is still moving (Abstract). One benefit of this is ensuring the separation of articles from each other regardless of orientation (C3 L24-29).
	It would have been obvious to one of ordinary skill at the earliest effective priority date of the instant application to include the step of keeping an earlier conveyor stationary while keeping the following conveyor in motion, as taught by Jones, with modified Puppi. One would have been motivated to do so to ensure separation between articles of manufacture.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Puppi (WO2016067192), Marchini (WO2017109607) and Jones (US5092451) in view of Suda (US20030051794) and Ogawa (US6355126).
	Regarding claim 14, modified Puppi teaches all limitations of claim 13 as set forth above. While modified Puppi does not explicitly teach that after having transferred said at least two noise-reducing 
	Regarding claim 15, modified Puppi teaches all limitations of claim 14 as set forth above. While modified Puppi does not explicitly teach that the transferring said at least two noise-reducing elements to said unloading belt is achieved as a consequence of the synchronous movement of said conveyor belt and of said unloading belt along said feeding direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to run two conveyor belts at similar speeds when transporting materials from one to another. One would have been motivated to do so to avoid damaging the surface of the material and ensure a smooth transfer.
	Regarding claim 16, modified Puppi teaches all limitations of claim 15 as set forth above. While modified Puppi does not explicitly teach that after having transferred each noise-reducing element to said unloading belt and before positioning said at least two noise-reducing elements on said tyre, moving said unloading belt along said feeding direction while keeping said conveyor belt stationary, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to only 
	Regarding claim 17, modified Puppi teaches all limitations of claim 16 as set forth above. Additionally, Puppi also teaches adjusting the position of said continuous film on the upper surface of said service plane along the direction perpendicular to said feeding direction (p9 L3-6).
	Regarding claim 18, modified Puppi teaches all limitations of claim 17 as set forth above. Additionally, Puppi also teaches adjusting the speed of said feeding belt as a function of the advancing speed of said continuous film on said service plane (p14 L1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldoni (US5915611) (Fig 1-2) teaches the use of a reference wall (“guide element” (13)) and a pushing element (“guide element” (14), C1 L43-46)). Germain (US20090010749) (Fig 6-13) teaches the use of a pusher element (“pusher” (25)) that operates to pushes objects on a conveyor belt in a feeding direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749